Exhibit 10.5

 

ACTIQ SUPPLEMENTAL LICENSE AND SUPPLY AGREEMENT

 

This ACTIQ Supplemental License and Supply Agreement (this “Agreement”) is
entered into as of this 1st day of February 2006 (the “Effective Date”) by and
between Cephalon, Inc., a Delaware corporation, having its principal place of
business located at 41 Moores Road, P.O. Box 4011, Frazer, Pennsylvania 19355,
and Barr Laboratories, Inc., a Delaware corporation, having its principal place
of business located at 400 Chestnut Ridge Road, Woodcliff Lake, New Jersey
07677.

 

WHEREAS, Cephalon controls and has the right to grant rights under certain
patent rights relating to Cephalon’s proprietary pharmaceutical product known as
ACTIQ®, a drug indicated for the treatment of breakthrough cancer pain, and is
the assignee or exclusive licensee of certain rights in, and has the right to
grant sublicenses under certain patent rights relating to ACTIQ®;

 

WHEREAS, Cephalon is developing a substantially sugar-free formulation of ACTIQ®
(“ACTIQ SF”) and controls and has the right to grant rights under certain patent
rights relating to ACTIQ SF; and

 

WHEREAS, in order to resolve certain antitrust concerns raised by the Federal
Trade Commission (the “Commission”) in connection with Cephalon’s acquisition of
CIMA LABS INC. (“CIMA”), and as a condition of Commission approval of such
acquisition, Cephalon entered into an Agreement Containing Consent Order
(“Consent Agreement”), which required Cephalon to enter into a license and
supply agreement with Barr to develop, manufacture and market generic versions
of ACTIQ® and ACTIQ SF, including contingent supply of both products;

 

WHEREAS, on July 7, 2004, Cephalon and Barr entered into that certain License
and Supply Agreement (the “Existing License and Supply Agreement”) pursuant to
which Cephalon granted to Barr certain rights and licenses and assumed certain
supply and other obligations, as required under the Consent Agreement;

 

WHEREAS, in connection with Barr’s submission of ANDA No. 77-312 to the Food and
Drug Administration (the “FDA”) under Section 505(j) of the U.S. Federal Food,
Drug, and Cosmetic Act (21 U.S.C. § 355(j)), Cephalon filed suit against Barr in
an action captioned Cephalon, Inc., et al. v. Barr Laboratories, Inc., Civil
Action No. 05-29 (JJF), in the United States District Court for the District of
Delaware, and Barr answered the complaint by denying infringement, by asserting
affirmative defenses of noninfringement and invalidity, and by filing
counterclaims for declaratory judgment of noninfringement and invalidity;

 

WHEREAS, simultaneously with the execution of this Agreement, Cephalon and Barr
have entered into that certain Actiq Settlement Agreement pursuant to which the
Parties have resolved and settled the claims described above; and

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

--------------------------------------------------------------------------------


 

WHEREAS, in connection with such settlement, and without amending or modifying
any terms and conditions of the Existing License and Supply Agreement, Cephalon
wishes to grant to Barr, and Barr wishes to receive, the additional rights and
licenses set forth in this Agreement, subject to the terms and conditions
hereof.

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and adequacy of which is hereby affirmed, and
intending to be legally bound hereby, the Parties hereby agree as follows:

 


1.             DEFINITIONS


 

All capitalized terms not defined herein shall have the respective meanings
ascribed to such terms in the Existing License and Supply Agreement. The
following terms shall have the following respective meanings:

 


1.1           “ACTIQ LICENSED PRODUCT” MEANS BOTH “ACTIQ LICENSED PRODUCT” AND
“ACTIQ SF LICENSED PRODUCT” AS EACH OF THOSE TERMS ARE DEFINED IN THE EXISTING
LICENSE AND SUPPLY AGREEMENT.


 


1.2           “AFFILIATE” MEANS ANY CORPORATION, PARTNERSHIP, JOINT VENTURE OR
FIRM WHICH CONTROLS, IS CONTROLLED BY OR UNDER COMMON CONTROL WITH A SPECIFIED
PERSON OR ENTITY. FOR PURPOSES OF THIS DEFINITION, “CONTROL” SHALL BE PRESUMED
TO EXIST IF ONE OF THE FOLLOWING CONDITIONS IS MET: (A) IN THE CASE OF CORPORATE
ENTITIES, DIRECT OR INDIRECT OWNERSHIP OF AT LEAST FIFTY PERCENT (50%) OF THE
STOCK OR SHARES HAVING THE RIGHT TO VOTE FOR THE ELECTION OF DIRECTORS AND (B)
IN THE CASE OF NON-CORPORATE ENTITIES, DIRECT OR INDIRECT OWNERSHIP OF AT LEAST
FIFTY PERCENT (50%) OF THE EQUITY INTEREST WITH THE POWER TO DIRECT THE
MANAGEMENT AND POLICY DECISIONS OF SUCH NON-CORPORATE ENTITIES.


 


1.3           “BARR” MEANS BARR LABORATORIES, INC., A CORPORATION ORGANIZED AND
EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE, WITH ITS PRINCIPAL PLACE OF
BUSINESS AT 400 CHESTNUT RIDGE ROAD, WOODCLIFF LAKE, NEW JERSEY 07677, AND ITS
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES, PREDECESSORS,
SUCCESSORS, AND ASSIGNS; ITS SUBSIDIARIES, DIVISIONS, GROUPS, AND THE RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES, SUCCESSORS, AND
ASSIGNS OF EACH.


 


1.4           “CEPHALON” MEANS CEPHALON, INC., A CORPORATION ORGANIZED AND
EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE, WITH ITS PRINCIPAL PLACE OF
BUSINESS AT 41 MOORES ROAD, FRAZER, PENNSYLVANIA, AND ITS DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS AND REPRESENTATIVES, PREDECESSORS, SUCCESSORS, AND ASSIGNS;
ITS SUBSIDIARIES, DIVISIONS, GROUPS, AND THE RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS AND REPRESENTATIVES, SUCCESSORS, AND ASSIGNS OF EACH.


 


1.5           “EXCLUSIVITY PERIOD” MEANS THE PERIOD FROM DECEMBER 6, 2006
THROUGH THE EXISTING LICENSE EFFECTIVE DATE.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 


1.6           “EXISTING LICENSE EFFECTIVE DATE” MEANS THE DATE ON WHICH THE
LICENSE GRANTED UNDER SECTION 2.1(A) (I), (II) AND (IV) OF THE EXISTING LICENSE
AND SUPPLY AGREEMENT BECOMES EFFECTIVE UNDER SECTION 2.1(B) OF THE EXISTING
LICENSE AND SUPPLY AGREEMENT.


 


1.7           “GENERIC SUBJECT OTFC PRODUCT” MEANS ANY SUBJECT OTFC PRODUCT THAT
IS NOT MARKETED UNDER THE ACTIQ® MARK.


 


1.8           “LICENSED PATENTS” MEANS THE (A) ACTIQ PATENT RIGHTS, INCLUDING
THOSE PATENTS OWNED BY CEPHALON AND IDENTIFIED IN EXHIBITS C AND E TO THE
EXISTING LICENSE AND SUPPLY AGREEMENT, (B) ACTIQ PATENT RIGHTS LICENSED TO
CEPHALON, INCLUDING THOSE IDENTIFIED IN EXHIBIT D TO THE EXISTING LICENSE AND
SUPPLY AGREEMENT, AND (C) ACTIQ SF PATENT RIGHTS, INCLUDING THOSE PATENTS OWNED
BY CEPHALON AND IDENTIFIED IN EXHIBIT F TO THE EXISTING LICENSE AND SUPPLY
AGREEMENT.


 


1.9           “NET PROFITS” SHALL MEAN THE GROSS RECEIPTS DERIVED IN ARMS-LENGTH
TRANSACTIONS FROM THE SALE OF ACTIQ LICENSED PRODUCT IN THE UNITED STATES BY
BARR (OR BY ITS AFFILIATES), TO INDEPENDENT THIRD PARTIES IN THE UNITED STATES,
LESS THE SUM OF THE FOLLOWING ITEMS:


 

(a)           Import, export, excise and sales taxes and custom duties paid or
allowed by the selling party and any other governmental charges imposed upon the
production, importation, use or sale of ACTIQ Licensed Product by Barr and/or
its Affiliates;

 

(b)           Credit for returns, refunds, rebates and allowances, or trades to
customers for returned or recalled ACTIQ Licensed Product;

 

(c)           Trade, quantity and cash discounts actually allowed;

 

(d)           Transportation, freight and insurance allowances;

 

(e)           Rebates to wholesalers, administrative fees in lieu of rebates
paid to managed care and other similar institutions, chargebacks and retroactive
price adjustments, including Shelf Stock Adjustments, and any other similar
allowances which effectively reduce the net selling price; and

 

(f)            The purchase price paid to Cephalon for ACTIQ Licensed Product
pursuant to Section 6.1(d) of the Existing License and Supply Agreement, as
incorporated herein by Section 4.1(c) of this Agreement, or Barr’s direct and
reasonable costs of making ACTIQ Licensed Product, as applicable, which shall in
no event be greater than Barr’s costs of purchasing ACTIQ Licensed Product from
Cephalon pursuant to Section 6.1(d) of the Existing License and Supply Agreement
as so incorporated.

 

Gross and Net Profits shall be calculated according to US GAAP. Sales or
transfers between or among a Party and its Affiliates shall be excluded from the
computation of Net Profits except where such Affiliates are end users, but Net
Profits shall include the subsequent final sales to third parties by such
Affiliates.

 

Where (i) ACTIQ Licensed Product is sold as one of a number of items without a
separate price; or (ii) the consideration for the ACTIQ Licensed Product shall
include any non-cash element; or (iii) the ACTIQ Licensed Product shall be
transferred in any manner other than

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

an invoiced sale, the gross sales applicable to any such transaction shall be
deemed to be the selling party’s average gross sales in the United States for
the applicable quantity of ACTIQ Licensed Product during the calendar quarter.
If there are no independent gross sales of ACTIQ Licensed Product in the United
States at that time, then Barr and Cephalon shall mutually agree on a surrogate
measure to be used in lieu thereof.

 


1.10         “PARTY” OR “PARTIES” MEANS A PARTY, OR THE PARTIES, TO THIS
AGREEMENT.


 


1.11         “PEDIATRIC EXCLUSIVITY” MEANS EXCLUSIVITY OBTAINED IN ACCORDANCE
WITH THE REQUIREMENTS OF SECTION 505(A) OF THE U.S. FEDERAL FOOD, DRUG, AND
COSMETIC ACT (21 U.S.C. § 355(A)).


 


1.12         “SHELF STOCK ADJUSTMENT” MEANS THE CUSTOMARY PRACTICE OF PROVIDING
A PURCHASER OF ACTIQ LICENSED PRODUCT AN ADJUSTMENT TO THE NET PURCHASE PRICE
FOR ON-HAND INVENTORY IN RESPONSE TO AN OFFER FROM A SUPPLIER OF A COMPETING
GENERIC SUBJECT OTFC PRODUCT,.


 


1.13         “SUBJECT OTFC PRODUCT” MEANS [**].


 


2.             GRANT OF RIGHTS


 


2.1           EXCLUSIVITY; LICENSE. IF, AND ONLY IF, THE EXISTING LICENSE
EFFECTIVE DATE HAS NOT OCCURRED ON OR PRIOR TO DECEMBER 6, 2006, THEN THE
FOLLOWING TERMS AND CONDITIONS SHALL APPLY:


 


(A)           EXCLUSIVE AUTHORIZED GENERIC. DURING THE EXCLUSIVITY PERIOD,
CEPHALON SHALL NOT MARKET OR SELL, NOR SHALL IT LICENSE OR AUTHORIZE ANY ENTITY
OTHER THAN BARR TO MARKET OR SELL, GENERIC SUBJECT OTFC PRODUCTS IN THE UNITED
STATES.


 


(B)           GRANT OF LICENSES. CEPHALON GRANTS TO BARR AN IRREVOCABLE,
NON-TRANSFERABLE, EXCLUSIVE (EVEN AS TO CEPHALON) LICENSE, WITHOUT THE RIGHT TO
SUBLICENSE, TO DEVELOP, USE, SELL, OFFER FOR SALE, DISTRIBUTE OR HAVE
DISTRIBUTED, PROMOTE OR ADVERTISE, IMPORT OR HAVE IMPORTED ACTIQ LICENSED
PRODUCT SOLELY IN THE UNITED STATES AND SOLELY DURING THE EXCLUSIVITY PERIOD, IN
EACH CASE, UNDER:


 

(I)            THE LICENSED PATENTS; AND

 

(II)           (A) THE U.S. TRADEMARK REGISTRATION NO. 2,622,734 AS NEEDED FOR A
SINGLE DOSE ENTITY OF AN ACTIQ LICENSED PRODUCT (B) ANY TRADEMARK OR TRADE DRESS
COVERING THE SIZE, SHAPE AND COLOR OF A SINGLE DOSE ENTITY OF ACTIQ LICENSED
PRODUCT, TO THE EXTENT BARR DESIRES; AND (C) THE APPEARANCE, STRUCTURE, TEXTUAL
OR GRAPHICAL CONTENT AND/OR COLOR SCHEME OF ANY LABELING, DOSING INFORMATION,
PRODUCT INSERTS, SKEEPER OR OTHER MATERIALS, AND ANY RISK MANAGEMENT PROGRAM, AS
MAY BE NECESSARY FOR THE MARKETING AND SALE OF ACTIQ LICENSED PRODUCT.

 

The Parties acknowledge Barr’s rights to certain manufacturing know-how,
technology and material with respect to ACTIQ Licensed Product under Sections
2.1(a)(iii) and 2.2(a)(ii) of the Existing License and Supply Agreement entered
into effect as of July 7, 2004.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 


(C)           PEDIATRIC EXCLUSIVITY. IF, AND ONLY IF, THE EXISTING LICENSE
EFFECTIVE DATE HAS NOT OCCURRED ON OR PRIOR TO DECEMBER 6, 2006, THEN, DURING
THE EXCLUSIVITY PERIOD, CEPHALON SHALL GRANT A LICENSE TO BARR WITH RESPECT TO
ANY SUCH PEDIATRIC EXCLUSIVITY THAT MAY EXIST DURING SUCH PERIOD WITH RESPECT TO
ACTIQ OR ACTIQ SF. CEPHALON SHALL REASONABLY COOPERATE WITH BARR IN NOTIFYING
THE FDA THAT CEPHALON HAS WAIVED PEDIATRIC EXCLUSIVITY WITH RESPECT TO BARR,
INCLUDING, BUT NOT LIMITED TO, BY FILING WITH THE FDA A DATED AND EXECUTED COPY
OF THE LETTER ATTACHED AS EXHIBIT H TO THE EXISTING LICENSE AND SUPPLY
AGREEMENT.


 


(D)           EXPIRATION. BARR’S RIGHTS UNDER SECTION 2.1(A), 2.1(B) AND 2.1(C)
SHALL EXPIRE AS OF THE EXISTING LICENSE EFFECTIVE DATE. IT IS UNDERSTOOD AND
AGREED BY THE PARTIES THAT THE TERMS OF THE FTC CONSENT AND THE EXISTING LICENSE
AND SUPPLY AGREEMENT MAY PROVIDE RIGHTS AND OBLIGATIONS IN ADDITION TO THOSE SET
FORTH HEREIN, AND THE GRANT OR EXPIRATION OF RIGHTS UNDER THIS SECTION 2.1 SHALL
NOT BE DEEMED TO CHANGE, MODIFY, AMEND OR SUPERSEDE ANY SUCH OTHER RIGHTS OR
OBLIGATIONS.


 


(E)           RESERVATION. FOR PURPOSES OF CLARITY, NOTHING IN THIS SECTION 2.1
SHALL BE DEEMED TO LIMIT OR PREVENT CEPHALON OR ITS AFFILIATES OR THEIR
RESPECTIVE LICENSEES FROM DEVELOPING, MAKING, HAVING MADE, USING, SELLING,
OFFERING FOR SELLING, DISTRIBUTING OR HAVING DISTRIBUTED, PROMOTING OR
ADVERTISING, IMPORTING OR HAVING IMPORTED ACTIQ OR ACTIQ SF UNDER THE ACTIQ®
MARK.


 


3.             ROYALTIES


 


3.1           ROYALTY. BARR SHALL PAY CEPHALON A ROYALTY OF [**] ACTIQ LICENSED
PRODUCT SOLD BY BARR OR ITS AFFILIATES DURING THE EXCLUSIVITY PERIOD.


 


3.2           REPORTING. NOT LATER THAN [**], BARR SHALL DELIVER TO CEPHALON A
STATEMENT SETTING FORTH THE NET PROFITS GENERATED DURING THE EXCLUSIVITY PERIOD,
ITEMIZED IN SUCH MANNER AS MAY BE REASONABLY REQUESTED BY CEPHALON AND
CONTAINING SUCH SALES INFORMATION AS CEPHALON MAY REASONABLY REQUIRE.


 


3.3           PAYMENT. BARR SHALL PAY TO CEPHALON ALL ROYALTIES DUE HEREUNDER ON
OR BEFORE [**]. ALL PAYMENTS HEREUNDER SHALL BE MADE BY CHECK OR WIRE TRANSFER
TO SUCH BANK AND ACCOUNT AS CEPHALON MAY FROM TIME TO TIME DESIGNATE IN WRITING.
ALL PAYMENTS SHALL BE MADE IN U.S. DOLLARS. ALL PAYMENTS DUE HEREUNDER BUT NOT
PAID ON THE DUE DATE SHALL BEAR INTEREST (IN U.S. DOLLARS) AT THE RATE WHICH IS
THE LESSER OF: (A) [**]; AND (B) THE MAXIMUM LAWFUL INTEREST RATE PERMITTED
UNDER APPLICABLE LAW. NO PART OF ANY AMOUNT PAYABLE TO CEPHALON HEREUNDER MAY BE
REDUCED DUE TO ANY COUNTERCLAIM, SET-OFF, ADJUSTMENT OR OTHER RIGHT WHICH BARR
MIGHT HAVE AGAINST CEPHALON OR ANY OF ITS AFFILIATES.


 


3.4           ANNUAL TRUE-UP. WITHIN [**] AFTER THE END OF EACH CALENDAR YEAR
DURING THE TERM, BARR SHALL PERFORM A “TRUE UP” RECONCILIATION (AND SHALL
PROVIDE CEPHALON WITH A WRITTEN REPORT OF SUCH RECONCILIATION) OF THE DEDUCTIONS
SPECIFIED IN SECTION 1.9 (A), (B) (EXCLUDING RETURNS), (C), (D), (E) AND (F).
THE RECONCILIATION SHALL BE BASED ON ACTUAL CASH PAID OR CREDITS

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

issued and estimates related to the reported invoiced sales, but not yet issued
for such items. If the foregoing reconciliation report shows either an
underpayment or an overpayment to Barr, then Cephalon or Barr (respectively)
shall pay the amount of the difference to the other within [**] of the date of
delivery of such report.


 


3.5           FINAL RETURNS TRUE-UP. WITHIN [**] OF THE TERMINATION OR
EXPIRATION OF THIS AGREEMENT, BARR SHALL PERFORM A “TRUE-UP” RECONCILIATION (AND
SHALL PROVIDE CEPHALON WITH A WRITTEN REPORT OF SUCH RECONCILIATION) OF THE
DEDUCTIONS FOR RETURNS SPECIFIED IN SECTION 1.9 (B). THE RECONCILIATION SHALL BE
BASED ON ACTUAL CASH PAID OR CREDITS ISSUED FOR RETURNS, THROUGH THE [**] PERIOD
FOLLOWING THE TERMINATION OR EXPIRATION. IF THE FOREGOING RECONCILIATION REPORT
SHOWS EITHER AN UNDERPAYMENT OR AN OVERPAYMENT TO BARR, THEN CEPHALON OR BARR
(RESPECTIVELY) SHALL PAY THE AMOUNT OF THE DIFFERENCE TO THE OTHER WITHIN [**]
OF THE DATE OF DELIVERY OF SUCH REPORT.


 


3.6           RIGHT TO AUDIT. BARR AGREES TO MAKE AND KEEP FULL AND ACCURATE
BOOKS AND RECORDS IN SUFFICIENT DETAIL TO ENABLE ROYALTIES PAYABLE TO CEPHALON
HEREUNDER TO BE DETERMINED. CEPHALON SHALL HAVE THE RIGHT TO APPOINT AN
INDEPENDENT ACCOUNTING FIRM, REASONABLY ACCEPTABLE TO BARR (“INDEPENDENT
AUDITOR”), TO MAKE A SPECIAL AUDIT OF THE BOOKS AND RECORDS OF BARR THAT PERTAIN
TO [**]. THE INDEPENDENT AUDITOR SHALL TREAT AS CONFIDENTIAL ALL INFORMATION
OBTAINED IN SUCH AUDIT AND SHALL NOT DISCLOSE THE SAME TO CEPHALON OR OTHERS,
EXCEPT THAT THE INDEPENDENT AUDITOR MAY DISCLOSE TO CEPHALON SUCH INFORMATION AS
MAY PERTAIN TO [**]. UPON TEN (10) DAYS PRIOR WRITTEN NOTICE TO BARR, THE
INDEPENDENT AUDITOR SHALL HAVE FULL ACCESS TO THE BOOKS AND RECORDS OF BARR
NECESSARY [**]. [**]. IF IT IS DETERMINED FOLLOWING SUCH AUDIT THAT [**], THEN
[**].


 


4.             OTHER PROVISIONS


 


4.1           THE FOLLOWING PROVISIONS OF THE EXISTING LICENSE AND SUPPLY
AGREEMENT SHALL BE DEEMED TO BE INCORPORATED HEREIN, BUT ONLY TO THE EXTENT THAT
SUCH PROVISIONS APPLY WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT:


 


(A)           SECTION 4.1(A) (EXCEPT THAT, FOR PURPOSES OF THIS AGREEMENT, SUCH
PROVISION SHALL APPLY WITH RESPECT TO INFRINGEMENT OF ANY ACTIQ PATENT RIGHTS OR
ACTIQ SF PATENT RIGHTS TO WHICH BARR HAS AN EFFECTIVE LICENSE UNDER THIS
AGREEMENT);


 


(B)           SECTION 5.1 (EXCEPT THAT, FOR PURPOSES OF THIS AGREEMENT, THE
REFERENCE TO “LICENSE EFFECTIVE DATES” SHALL BE DEEMED TO REFER TO THE FIRST DAY
OF THE EXCLUSIVITY PERIOD, AND EXCLUDING SUBSECTION (III) OF SECTION 5.1);


 


(C)           SECTION 6.1 (EXCEPT THAT, FOR PURPOSES OF THIS AGREEMENT, (I) EACH
REFERENCE TO “30 DAYS PRIOR TO” IN THE FIRST PARAGRAPH OF SECTION 6.1 SHALL BE
DEEMED TO REFER TO 30 DAYS PRIOR TO THE START OF THE EXCLUSIVITY PERIOD, (II)
BARR’S RIGHTS UNDER SUCH PROVISION SHALL EXPIRE AS OF THE EXPIRATION OF THE
EXCLUSIVITY PERIOD, (III) THE FORECASTS FROM BARR REFERENCED IN SECTION 6.1(E)
SHALL BE DUE STARTING [**] PRIOR TO THE START OF THE EXCLUSIVITY PERIOD, (IV)
CROSS-REFERENCES SHALL BE DEEMED TO REFER TO THE CORRESPONDING PROVISIONS OF
THIS AGREEMENT TO THE EXTENT INCLUDED

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

or incorporated herein; and (v) the quality agreement described in Section
6.1(n) shall be negotiated and agreed at least [**] prior to the start of the
Exclusivity Period);


 


(D)           SECTIONS 6.2 THROUGH 6.4;


 


(E)           SECTION 7.2;


 


(F)            SECTION 8.1


 


(G)           SECTION 8.2 (EXCEPT THAT, FOR PURPOSES OF THIS AGREEMENT, (I) THE
REFERENCE TO “SECTION 2.1” AND “SECTION 2.2” SHALL BE DEEMED TO BE A REFERENCE
TO SECTION 2.1 OF THIS AGREEMENT, AND (II) REFERENCES TO THE “ACTIQ PATENT
RIGHTS LICENSE EFFECTIVE DATE” THE “ACTIQ SF PATENT RIGHTS LICENSE EFFECTIVE
DATE” AND THE “RESPECTIVE LICENSE EFFECTIVE DATE” SHALL BE DEEMED TO BE
REFERENCES TO THE FIRST DAY OF THE EXCLUSIVITY PERIOD);


 


(H)           SECTION 8.3;


 


(I)            ARTICLE 9; AND


 


(J)            ARTICLE 10 (EXCEPT THAT (I) CROSS-REFERENCES SHALL BE DEEMED TO
REFER TO THE CORRESPONDING PROVISIONS OF THIS AGREEMENT TO THE EXTENT INCLUDED
OR INCORPORATED HEREIN, AND (II) IN NO EVENT SHALL EITHER PARTY BE ENTITLED TO,
OR REQUIRED TO PROVIDE, ANY DUPLICATIVE REMEDY, INDEMNIFICATION OR RECOVERY
ARISING FROM THE SAME ACT, OMISSION, FACT OR CIRCUMSTANCE);


 

provided, however, that the terms and conditions of this Article 4 shall apply
herein as described above if, and only if, the Existing License Effective Date
has not occurred on or prior to December 6, 2006.

 


4.2           SUPPLY TERMS. THE PROVISIONS OF SECTIONS 6.1 THROUGH 6.4 OF THE
EXISTING LICENSE AND SUPPLY AGREEMENT, AS MODIFIED AND INCORPORATED HEREIN
PURSUANT TO SECTION 4.1 ABOVE, SHALL GOVERN THE PARTIES’ RIGHTS AND OBLIGATIONS
WITH RESPECT TO THE SUPPLY OF ACTIQ LICENSED PRODUCT BY CEPHALON TO BARR FOR
SALE BY BARR DURING THE EXCLUSIVITY PERIOD.


 


5.             TERM


 


5.1           TERM. THE TERM OF THIS AGREEMENT SHALL COMMENCE AS OF THE
EFFECTIVE DATE AND SHALL REMAIN IN EFFECT UNTIL THE EXISTING LICENSE EFFECTIVE
DATE.


 


5.2           SURVIVAL OF RIGHTS AND TERMS. TERMINATION OR EXPIRATION OF THIS
AGREEMENT SHALL NOT AFFECT ANY ACCRUED RIGHTS OF EITHER PARTY. THE TERMS AND
CONDITIONS OF ARTICLES 3 AND 6 AND SECTIONS 4(F) AND 4(G) OF THIS AGREEMENT
SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS AGREEMENT FOR ANY REASON.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 


6.             GENERAL


 


6.1           HEADINGS. THE HEADINGS AND CAPTIONS USED HEREIN ARE FOR THE
CONVENIENCE OF THE PARTIES ONLY AND ARE NOT TO BE CONSTRUED TO DEFINE, LIMIT OR
AFFECT THE CONSTRUCTION OR INTERPRETATION HEREOF.


 


6.2           SEVERABILITY. IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT IS
FOUND TO BE INVALID OR UNENFORCEABLE, THEN THE OFFENDING PROVISION SHALL NOT
RENDER ANY OTHER PROVISION OF THIS AGREEMENT INVALID OR UNENFORCEABLE, AND ALL
OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL BE ENFORCEABLE,
UNLESS THE PROVISIONS WHICH HAVE BEEN FOUND TO BE INVALID OR UNENFORCEABLE SHALL
SUBSTANTIALLY AFFECT THE REMAINING RIGHTS OR OBLIGATIONS GRANTED OR UNDERTAKEN
BY EITHER PARTY.


 


6.3           ENTIRE AGREEMENT. THIS AGREEMENT AND THE ACTIQ SETTLEMENT
AGREEMENT DATED FEBRUARY 1, 2006 BETWEEN THE PARTIES CONTAIN THE ENTIRE
AGREEMENT OF THE PARTIES REGARDING THE SUBJECT MATTER HEREOF AND THEREOF AND
SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS OR CONDITIONS (WHETHER ORAL OR
WRITTEN) REGARDING THE SAME; PROVIDED, HOWEVER, THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED TO CHANGE, AMEND, MODIFY, SUPPLEMENT OR SUPERSEDE ANY TERM OR
CONDITION OF THE EXISTING LICENSE AND SUPPLY AGREEMENT, WHICH AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS. IN THE EVENT OF
ANY CONFLICT BETWEEN THE TERMS AND CONDITIONS OF THE EXISTING LICENSE AND SUPPLY
AGREEMENT AND THIS AGREEMENT, THE TERMS AND CONDITIONS OF THE EXISTING LICENSE
AND SUPPLY AGREEMENT SHALL GOVERN. THIS AGREEMENT MAY NOT BE CHANGED, MODIFIED,
AMENDED OR SUPPLEMENTED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY BOTH PARTIES.


 


6.4           ASSIGNMENT. THIS AGREEMENT AND THE RIGHTS ESTABLISHED HEREUNDER
MAY NOT BE ASSIGNED OR TRANSFERRED BY EITHER PARTY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY; PROVIDED, HOWEVER, THAT PRIOR WRITTEN CONSENT SHALL
NOT BE REQUIRED IN THE CASE OF A DECISION ON THE PART OF BARR TO DISCONTINUE THE
SALE OF THE ACTIQ LICENSED PRODUCT AND TO ASSIGN ALL OF BARR’S RIGHTS THERETO
AND OBLIGATIONS THEREFOR UNDER THIS AGREEMENT TO A THIRD PARTY; OR IN THE CASE
OF A SALE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE ASSIGNING
PARTY OR A MERGER OF THE ASSIGNING PARTY IN WHICH THE HOLDERS OF SUCH PARTY’S
CAPITAL STOCK PRIOR TO SUCH MERGER DO NOT HOLD A MAJORITY OF THE CAPITAL STOCK
IMMEDIATELY FOLLOWING SUCH MERGER. IN THE EVENT THAT THIS AGREEMENT IS ASSIGNED,
IT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


 


6.5           INDEPENDENT CONTRACTORS. THE PARTIES ARE INDEPENDENT CONTRACTORS
UNDER THIS AGREEMENT. NOTHING CONTAINED IN THIS AGREEMENT IS TO BE CONSTRUED SO
AS TO CREATE A JOINT VENTURE OR TO CONSTITUTE CEPHALON AND BARR AS PARTNERS,
AGENTS OR EMPLOYEES OF THE OTHER, INCLUDING WITH RESPECT TO THIS AGREEMENT.
NEITHER PARTY SHALL HAVE ANY EXPRESS OR IMPLIED RIGHT OR AUTHORITY TO ASSUME OR
CREATE ANY OBLIGATIONS ON BEHALF OF, OR IN THE NAME OF, THE OTHER PARTY OR TO
BIND THE OTHER PARTY TO ANY CONTRACT, AGREEMENT OR UNDERTAKING WITH ANY THIRD
PARTY. EACH PARTY IS SOLELY RESPONSIBLE FOR THE PAYMENT OF ANY AND ALL TAXES
ARISING FROM THE EXISTENCE OR OPERATION OF ITS BUSINESS OR FROM THE PERFORMANCE
OF ITS OBLIGATIONS HEREUNDER INCLUDING, WITHOUT LIMITATION, INCOME TAXES,
WITHHOLDING TAXES, EMPLOYEE PAYROLL AND SOCIAL SECURITY AND WELFARE

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

taxes which may be imposed upon said Party in accordance with applicable laws.
Similarly, each Party is solely responsible for satisfying any and all
obligations which may arise from its employment of any persons.


 


6.6           FURTHER ASSURANCES. EACH PARTY SHALL EXECUTE, ACKNOWLEDGE AND
DELIVER SUCH FURTHER INSTRUMENTS, AND TO TAKE SUCH OTHER ACTIONS, AS MAY BE
NECESSARY OR APPROPRIATE IN ORDER TO CARRY OUT THE PURPOSES AND INTENT OF THIS
AGREEMENT.


 


6.7           NOTICES AND REPORTS. ALL NOTICES, CONSENTS OR APPROVALS REQUIRED
BY THIS AGREEMENT SHALL BE IN WRITING AND SENT BY EXPRESS COURIER, CERTIFIED OR
REGISTERED AIR MAIL, POSTAGE PREPAID OR BY FACSIMILE OR CABLE (CONFIRMED BY SUCH
CERTIFIED OR REGISTERED MAIL) TO THE PARTIES AT THE FOLLOWING ADDRESSES OR SUCH
OTHER ADDRESSES AS MAY BE DESIGNATED IN WRITING BY THE RESPECTIVE PARTIES.
NOTICES SHALL BE DEEMED EFFECTIVE ON THE DATE OF MAILING.


 

If to Cephalon:

 

Cephalon, Inc.

41 Moores Road

P.O. Box 4011

Frazer, Pennsylvania 19355

Attention:  Senior Vice President & General Counsel

Facsimile:  (610) 344-7563

 

If to Barr:

 

Barr Laboratories, Inc.

400 Chestnut Ridge Road

Woodcliff Lake, NJ 07677

Attention:  President

Facsimile:  (201) 930-3335

 


6.8           DISPUTES; APPLICABLE LAW


 


(A)           GOVERNING LAWS. THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF DELAWARE,
UNITED STATES OF AMERICA.


 


(B)           DISPUTE RESOLUTION. IN THE EVENT THAT ANY DISPUTE ARISING BETWEEN
THE PARTIES RELATING TO THIS AGREEMENT CANNOT BE RESOLVED BY THEIR RESPECTIVE
STAFFS, SAID DISPUTE SHALL BE REFERRED PROMPTLY TO THE CHIEF EXECUTIVE OFFICER
OF CEPHALON AND THE CHIEF EXECUTIVE OFFICER OF BARR, WHO SHALL MAKE A GOOD FAITH
EFFORT TO RESOLVE THE MATTER WITHIN THIRTY (30) DAYS FROM THE DATE OF ANY SUCH
REFERRAL. IN THE EVENT THAT THE PARTIES STILL CANNOT AMICABLY RESOLVE ANY SUCH
DISPUTE OR CLAIM, THEN THE PARTIES SHALL BE FREE TO SEEK ANY REMEDY AVAILABLE AT
LAW OR IN EQUITY.


 


6.9           FORCE MAJEURE. EITHER PARTY’S FAILURE TO PERFORM ITS OBLIGATIONS
HEREUNDER (EXCEPT TO MAKE PAYMENTS HEREUNDER) SHALL BE EXCUSED TO THE EXTENT AND
FOR THE PERIOD OF TIME SUCH

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

nonperformance is caused by an event of force majeure, including but not limited
to war, invasion, fire, explosion, flood, riot, strikes, acts of God, delays or
defaults of carriers, energy shortage, failure or curtailment in Cephalon’s
usual sources of supply, acts of government (other than acts prohibiting the
sale of ACTIQ Licensed Product resulting from Cephalon’s failure to supply
Cephalon Supplied Product in compliance with the specifications or cGMPs (i.e.,
failure to comply with 21 C.F.R. §§ 210 and 211), Cephalon’s violations of EPA
laws, OSHA non-compliance of Cephalon (including facilities) or Cephalon’s
violations under 21 C.F.R. § 11), its agencies or instrumentalities, or
contingencies or causes beyond such Party’s reasonable control.


 


6.10         WAIVER. THE WAIVER BY EITHER PARTY OF A BREACH OF ANY PROVISION
THAT IS CONTAINED HEREIN SHALL BE EFFECTIVE ONLY IF MADE IN WRITING AND SHALL IN
NO WAY BE CONSTRUED AS A WAIVER OF ANY SUCCEEDING BREACH OF SUCH PROVISION OR
THE WAIVER OF THE PROVISION ITSELF.


 


6.11         COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE CONSIDERED AND SHALL HAVE THE FORCE AND
EFFECT OF AN ORIGINAL.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives, as of the day and year first above written.

 

 

BARR LABORATORIES, INC.

CEPHALON, INC.

 

 

By:

/s/ Paul M. Bisaro

 

By:

/s/ Frank Baldino, Jr., Ph.D

 

 

 

 

Printed Name:

Paul M. Bisaro

 

Printed Name:

Frank Baldino, Jr., Ph.D

 

 

 

 

Title:

President

 

Title:

Chairman and CEO

 

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

11

--------------------------------------------------------------------------------